Exhibit 10.6

nStor Technologies, Inc.
100 Century Boulevard
West Palm Beach, Florida 33417

April 30, 2004

Mr. H. Irwin Levy
100 Century Blvd
West Palm Beach, FL 33417


Dear Mr. Levy:

We have agreed to the following amendments to that certain Promissory Note,
dated June 27, 2002, which has been amended by the Second Note Modification
Agreement on February 2, 2004, in the amount of $118,000 (the “Amended Note”),
payable by nStor Technologies, Inc. to H. Irwin Levy, copies of which are
attached hereto.

1)         The maturity date of the Amended Note is hereby extended from April
30, 2004  to July 31, 2004 (“Maturity”).

2)         Accrued and unpaid interest on the Amended Note from February 2, 2004
through April 30, 2004 in the amount of $2,295 is hereby added to the $118,000
principal amount of the Amended Note so that as of the date hereof, the
principal amount of the Amended Note has been increased to $120,295 (the “New
Principal Amount”).  Interest at the rate of eight percent (8%) per annum will
accrue on the unpaid New Principal Amount and be payable at Maturity.

Except as set forth in this letter, the Note remains unmodified and in full
force and effect.

Please indicate your concurrence with the foregoing.

Sincerely,

                                                                                               
Agreed:
/s/ Jack
Jaiven                                                                         
By:   /s/ H. Irwin Levy
Jack
Jaiven                                                                                          
H. Irwin Levy
Vice President and Treasurer